WELLS, Judge.
We note at the outset that the trial court lacked subject matter jurisdiction to hear this action and vacate the judgment of the' trial court. We therefore confine our discussion of the case to this narrow issue and do not reach defendants’ assignments of error asserting their entitlement to a new trial.
N.C. Gen. Stat. § 42-26 governs actions in summary ejectment. This statute states:
Any tenant or lessee of any house or land, and the assigns under the tenant or legal representatives of such tenant or lessee, who holds over and continues in the possession of the demised premises, or any part thereof, without the permission of the landlord, and after demand made for its surrender, may be removed from such premises in the manner hereinafter prescribed in any of the following cases:
(1) When a tenant in possession of real estate holds over after his term has expired.
(2) When the tenant or lessee, or other person under him, has done or omitted any act by which, according to the stipulations of the lease, his estate has ceased.
(3) When any tenant or lessee of lands or tenements, who is in arrear for rent or has agreed to cultivate the demised premises and to pay a part of the crop to be made thereon as rent, or who has given to the lessor a lien on such crop as a security for the rent, deserts the demised premises, and leaves them unoccupied and uncultivated.
Regarding the jurisdictional application of this statute, this Court held in Jones v. Swain, 89 N.C. App. 663, 367 S.E.2d 136 (1988) that,
*497under this statute it is no longer necessary to allege that a landlord-tenant relationship exists between the parties as a jurisdictional matter, but it is still necessary to show that the relationship exists in order to bring the case, within the provisions of this section before the summary ejectment remedy may be properly granted. (Citation omitted).
The remedy provided by N.C. Gen. Stat. § 42-26 is restricted to cases where the relation between the parties is simply that of landlord and tenant. Hauser v. Morrison, 146 N.C. 248, 59 S.E. 693 (1907); Jones, supra. The jurisdiction of a court in summary ejectment proceedings is purely statutory and may be exercised only in cases where the relationship of landlord and tenant exists, and the tenant holds over after the expiration of his term, or has otherwise violated the provisions of his lease. Howell v. Branson, 226 N.C. 264, 37 S.E.2d 678 (1946); Jones, supra.
It is clear that the trial court lacked jurisdiction to decide the issue of title or to order ejectment in this case. There was no evidence presented by either party which would support a finding of a landlord-tenant relationship between the parties. There is no evidence of any contract or lease between the parties concerning the leasing or occupancy of this property. The evidence shows that plaintiff acquired a quitclaim deed to defendants’ property at a tax sale. Plaintiff then attempted to quiet title or to establish title to this property through a summary ejectment proceeding. This is simply the wrong action to quiet title and the wrong circumstances under which to bring an action in summary ejectment.
For the reasons stated, we vacate the judgment of the trial court.
Judgment vacated.
Judge PARKER concurs in the result.
Judge WYNN concurs.